
      
        
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R02-OAR-2020-0438; FRL10017-48-Region 2]
        Approval and Promulgation of Implementation Plans; United States Virgin Islands; Regional Haze Federal Implementation Plan; Correction
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          On October 22, 2012, the EPA published a final rule in the Federal Register promulgating a Federal Implementation Plan (FIP) intended to address regional haze obligations for the Territory of the United States Virgin Islands. However, at that time EPA erroneously failed to incorporate into the Code of Federal Regulations (CFR) certain emission limits that had been determined to be necessary to satisfy those obligations and that had been proposed and included in the docket for the action. EPA is proposing to correct this inadvertent error by incorporating the previously noticed limits into the CFR. EPA is not reopening any of its previous determinations here.
        
        
          DATES:
          Written comments must be received on or before March 22, 2021.
        
        
          ADDRESSES:

          Submit your comments, identified by Docket Number EPA-R02-OAR-2020-0438, at http://www.regulations.gov. Follow the online instructions for submitting comments. Once submitted, comments cannot be edited or withdrawn. The EPA may publish any comment received to its public docket. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Multimedia submissions (audio, video, etc.) must be accompanied by a written comment. The written comment is considered the official comment and should include discussion of all points you wish to make. The EPA will generally not consider comments or comment contents located outside of the primary submission (i.e., on the web, cloud, or other file sharing system). For additional submission methods, such as the full EPA public comment policy, information about CBI or multimedia submissions, and general guidance on making effective comments, please visit http://www2.epa.gov/dockets/commenting-epa-dockets.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Omar Hammad, Air Planning Section, Environmental Protection Agency, 290 Broadway, 25th Floor, New York, New York 10007-1866, (212) 637-3347.
        
      
      
        SUPPLEMENTARY INFORMATION:
        EPA published a final rule on October 22, 2012 (77 FR 64414). In that document, EPA promulgated a Federal Implementation Plan (FIP) to address regional haze obligations for the Territory of the United States Virgin Islands. EPA determined that certain emission limits for sources of visibility impairing pollutants in the Virgin Islands were necessary to satisfy the requirements of the Clean Air Act and EPA's rules concerning making reasonable progress towards the national goal of preventing any future and remedying any existing man-made impairment of visibility in mandatory Class I areas (also referred to as the “regional haze program”). In that action, however, EPA erroneously failed to incorporate into the Code of Federal Regulations those limits, which had been noticed in the proposed rule (77 FR 37842, June 25, 2012) and which were included in docket EPA-R02-OAR-2012-0457, accompanying that proposed rule.1
           EPA determined in the 2012 final rule that those potential-to-emit (PTE) limits constituted the best-available retrofit technology (BART) emission limits for sources that had been determined to be subject-to-BART. EPA is now proposing a technical correction to incorporate the table containing the PTE limits necessary to satisfy the Virgin Islands' BART obligation into the CFR.
        
          
            1 Document ID EPA-R02-OAR-2012-0457-0007 and EPA-R02-OAR-2012-0457-0008 in docket EPA-R02-OAR-2012-0457.
        
        While EPA would not ordinarily request comment on a technical correction of this nature, we are doing so here because under the circumstances we believe maximum transparency is in the public interest. We are requesting comment on the narrow issue of whether the limits in the table that follows are the limits EPA determined to be BART in the 2012 action. Comments received on any other issues, including other aspects of the 2012 final rule, will be deemed beyond the scope of this action. This proposed rule does not reopen the previous determination that the PTE limits contained in the docket for the 2012 final rule represent BART for the units determined to be subject-to-BART; this action merely corrects an inadvertent omission in a previous rulemaking. This proposal does not address current circumstances, but merely clarifies what was intended to be included in the CFR pursuant to the 2012 FIP. The already approved BART limits are summarized in the following table:
        
           
          
            Facility
            BART unit
            BART controls/limits
            Control
            SO2
              (tons/year)
            
            NO2
              (tons/year)
            
            PM (tons/year)
            
          
          
            HOVENSA 
            Boilers:
          
          
             
            1 (B-1151)
            
            330.1
            450.6
            40.6
          
          
             
            3 (B-1153)
            
            330.1
            450.6
            40.6
          
          
             
            4 (B-1154)
            
            322.5
            443.5
            39.7
          
          
             
            5 (B-1155)
            
            484.9
            676.9
            60.7
          
          
             
            6 (B-3301)
            
            330.8
            435.3
            40.6
          
          
             
            7 (B-3302)
            
            330.8
            435.3
            40.6
          
          
             
            8 (B-3303)
            
            640.1
            559.8
            78.6
          
          
             
            9 (B-3304)
            
            640.1
            559.8
            78.6
          
          
              
            Turbines:
          
          
             
            GT1 (G-1101E)
            
            135.5
            805.7
            12.2
          
          
             
            GT2 (G-1101F)
            
            135.5
            805.7
            12.2
          
          
             
            GT3 (G-1101G)
            
            135.5
            805.7
            12.2
          
          
            
             
            GT4 (G-3404)
            
            161.0
            809.5
            12.9
          
          
             
            GT5 (G-3405)
            
            161.0
            766.5
            12.9
          
          
             
            GT6 (G-3406)
            
            161.0
            766.5
            12.9
          
          
             
            GT7 (G-3407)
            
            161.0
            766.5
            12.9
          
          
             
            GT8 (G-3408)
            
            167.6
            1002.1
            15.1
          
          
             
            GT9 (G-3409)
            Steam Injection for NOX Control
            52.2
            150.2
            14.0
          
          
              
            Process Heaters:
          
          
             
            H-101
            
            155.5
            232.5
            19.3
          
          
             
            H-104
            
            115.5
            172.8
            17.2
          
          
             
            H-200
            
            8.1
            16.0
            1.2
          
          
             
            H-201
            
            8.2
            16.1
            1.2
          
          
             
            H-202
            
            26.6
            146.5
            4.0
          
          
             
            H-401A
            
            197.6
            279.1
            24.4
          
          
             
            H-401B
            
            197.6
            279.1
            24.4
          
          
             
            H-401C
            
            197.6
            279.1
            24.4
          
          
             
            H-1401A
            
            163.1
            388.7
            21.1
          
          
             
            H-1401B
            
            155.4
            370.2
            20.1
          
          
             
            H-1500
            
            13.0
            25.5
            2.0
          
          
             
            H-1501
            
            13.7
            26.8
            2.0
          
          
             
            H-160
            
            29.6
            163.0
            4.4
          
          
             
            H-600
            
            11.5
            22.5
            1.7
          
          
             
            H-601
            
            7.8
            15.2
            1.2
          
          
             
            H-602
            
            62.6
            344.4
            9.4
          
          
             
            H-603
            
            17.2
            33.7
            2.6
          
          
             
            H-604
            
            8.1
            15.9
            1.2
          
          
             
            H-605
            
            3.4
            6.6
            0.5
          
          
             
            H-606
            
            11.8
            23.1
            1.8
          
          
             
            H-800A
            
            9.4
            18.4
            1.4
          
          
             
            H-800B
            
            9.4
            18.4
            1.4
          
          
             
            H-801
            
            22.0
            121.1
            3.3
          
          
             
            H-2101
            
            116.4
            283.2
            15.1
          
          
             
            H-2102
            
            112.7
            274.1
            14.6
          
          
             
            H-2201A
            
            13.4
            26.3
            2.0
          
          
             
            H-2201B
            
            13.4
            26.3
            2.0
          
          
             
            H-2202
            
            26.1
            143.7
            3.9
          
          
             
            H-2400
            
            7.2
            14.2
            1.1
          
          
             
            H-2401
            
            24.1
            132.5
            3.6
          
          
             
            H-2501
            
            44.5
            244.5
            6.7
          
          
             
            H-4502
            
            32.5
            178.9
            4.9
          
          
             
            H-4503
            
            30.8
            169.6
            4.6
          
          
             
            H-4504
            
            27.6
            151.9
            4.1
          
          
             
            H-4505
            
            23.9
            131.3
            3.6
          
          
             
            H-3101A
            
            356.7
            507.1
            48.1
          
          
             
            H-3101B
            
            356.7
            507.1
            48.1
          
          
             
            H-4101A
            
            356.7
            507.1
            48.1
          
          
             
            H-4101B
            
            356.7
            507.1
            48.1
          
          
             
            H-4401
            
            29.4
            161.5
            4.4
          
          
             
            H-4402
            
            28.0
            153.8
            4.2
          
          
             
            H-4451
            
            83.4
            458.7
            12.5
          
          
             
            H-4452
            
            54.3
            298.6
            8.1
          
          
             
            H-4453
            
            54.3
            298.6
            8.1
          
          
             
            H-4454
            
            16.9
            33.1
            2.5
          
          
             
            H-4455
            
            30.3
            166.6
            4.5
          
          
             
            H-4201
            
            367.7
            448.1
            44.9
          
          
             
            H-4202
            
            355.7
            433.6
            43.4
          
          
             
            H-5401
            
            29.4
            161.5
            4.4
          
          
             
            H-5402
            
            28
            153.8
            4.2
          
          
             
            H-5451
            
            83.4
            458.7
            12.5
          
          
             
            H-5452
            
            54.3
            298.6
            8.1
          
          
             
            H-5453
            
            54.3
            298.6
            8.1
          
          
             
            H-5454
            
            16.9
            33.1
            2.5
          
          
             
            H-5455
            
            30.3
            166.6
            4.5
          
          
             
            H-4601A
            
            13.4
            26.3
            2
          
          
             
            H-4601B
            
            13.4
            26.3
            2
          
          
             
            H-4602
            
            26.1
            143.7
            3.9
          
          
             
            H-4301A
            
            14.6
            28.7
            2.2
          
          
             
            H-4301B
            
            14.6
            28.7
            2.2
          
          
             
            H-4302
            
            26.7
            147.1
            4
          
          
             
            H-5301A
            
            14.6
            28.7
            2.2
          
          
            
             
            H-5301B
            
            14.6
            28.7
            2.2
          
          
             
            H-5302
            
            26.7
            147.1
            4
          
          
              
            TGT unit No.  2 Beavo:
          
          
             
            H-4761 & T-4761
            
            2.0
            4.0
            1.0
          
          
              
            TGI units:
          
          
             
            H-1032
            
            1.6
            3.1
            0.2
          
          
             
            H-1042
            
            3.3
            6.5
            0.5
          
          
             
            H-4745
            
            900.0
            28.0
            3.0
          
          
              
            Compressors:
          
          
             
            C-200A
            Catalytic Converters for NOX and CO control
            0.0
            33.1
            0.2
          
          
             
            C-200B
            Catalytic Converters for NOX and CO control
            0.0
            33.1
            0.2
          
          
             
            C-200C
            Catalytic Converters for NOX and CO control
            0.0
            33.1
            0.2
          
          
             
            C-1500A
            
            0.0
            40.0
            0.1
          
          
             
            C-1500B
            
            0.0
            40.0
            0.1
          
          
             
            C-1500C
            
            0.0
            40.0
            0.1
          
          
             
            C-2400A
            Catalytic Converters for NOX and CO control
            0.0
            19.4
            0.3
          
          
             
            C-2400B
            Catalytic Converters for NOX and CO control
            0.0
            19.4
            0.3
          
          
             
            C-4601A
            
            0.0
            380.6
            0.9
          
          
             
            C-4601B
            
            0.0
            380.6
            0.9
          
          
             
            C-4601C
            
            0.0
            380.6
            0.9
          
          
              
            Flares:
          
          
             
            #2 Flare (H-1105)
            
            150.0
            237.0
            negligible
          
          
             
            #3 Flare (H-1104)
            
            150.0
            237.0
            negligible
          
          
             
            #5 Flare (H-3351)
            
            150.0
            237.0
            negligible
          
          
             
            #6 Flare (H-3352)
            
            150.0
            237.0
            negligible
          
          
             
            #7 Flare (H-3301)
            
            150.0
            237.0
            negligible
          
          
              
            Water Pumps:
          
          
             
            PD-1602
            
            1.9
            40.6
            2.9
          
          
             
            PD-1603
            
            1.9
            40.6
            2.9
          
          
             
            PD-1604
            
            1.9
            40.6
            2.9
          
          
             
            PD-1605
            
            1.9
            40.6
            2.9
          
          
             
            PD-1620
            
            1.3
            27.0
            1.9
          
        
        Statutory and Executive Order Reviews
        A. Executive Order 12866: Regulatory Planning and Review and Executive Order 13563: Improving Regulation and Regulatory Review
        This proposed action is not a significant regulatory action and was, therefore, not submitted to the Office of Management and Budget (OMB) for review.
        B. Executive Order 13771: Reducing Regulations and Controlling Regulatory Costs
        This proposed action is not an Executive Order 13771 regulatory action because this action is not significant under Executive Order 12866.
        C. Paperwork Reduction Act

        This proposed action does not impose an information collection burden under the provisions of the Paperwork Reduction Act, 44 U.S.C. 3501 et seq. Under the Paperwork Reduction Act, a “collection of information” is defined as a requirement for “answers to * * * identical reporting or recordkeeping requirements imposed on ten or more persons * * *.” 44 U.S.C. 3502(3)(A). The proposed action does not impose any new obligations or new enforcement duties on any state, local or tribal government or the private sector.
        D. Regulatory Flexibility Act
        I certify that this action will not have a significant economic impact on a substantial number of small entities under the RFA. In making this determination, the impact of concern is any significant adverse economic impact on small entities. An agency may certify that a rule will not have a significant economic impact on a substantial number of small entities if the rule relieves regulatory burden, has no net burden or otherwise has a positive economic effect on the small entities subject to the rule. This proposed action merely adds the erroneously omitted table to the CFR, it does not change any determination included in the FIP. We have, therefore, concluded that this action will have no net regulatory burden for all directly regulated small entities.
        E. Unfunded Mandates Reform Act (UMRA)
        This action does not contain any unfunded mandates, as described in UMRA, 2 U.S.C. 1531-1538, and does not significantly or uniquely affect small governments. The action imposes no enforceable duty on any state, local or tribal government or the private sector.
        F. Executive Order 13132: Federalism

        The proposed action does not have federalism implications. It would not have substantial direct effects on the states, on the relationship between the national government and the states, or on the distribution of power and responsibilities among the various levels of government.
        G. Executive Order 13175: Consultation and Coordination With Indian Tribal Governments
        This proposed action does not have tribal implications, as specified in Executive Order 13175. It will not have substantial direct effects on tribal governments. Thus, Executive Order 13175 does not apply to this rule.
        H. Executive Order 13045: Protection of Children From Environmental Health Risks and Safety Risks
        This proposed action is not subject to Executive Order 13045 because it is not economically significant as defined in Executive Order 12866, and because the EPA does not believe the environmental health or safety risks addressed by this action present a disproportionate risk to children.
        I. Executive Order 13211: Actions Concerning Regulations That Significantly Affect Energy Supply, Distribution, or Use
        This action is not subject to Executive Order 13211 (66 FR 28355, May 22, 2001), because it is not a significant regulatory action under Executive Order 12866.
        J. National Technology Transfer and Advancement Act (NTTAA)
        This proposed action does not involve technical standards.
        K. Executive Order 12898: Federal Actions To Address Environmental Justice in Minority Populations and Low-Income Populations
        The EPA believes this proposed action does not have potential disproportionately high and adverse human health or environmental effects on minority, low-income or indigenous populations. Through this action, the EPA is adding the erroneously omitted table to the CFR; it does not change any determination included in the FIP. This action does not remove any of the prior rule's environmental or procedural protections.
        L. Congress Review Act (CRA)
        This proposed rule is exempt from the CRA because it is a rule of particular applicability.
        
          List of Subjects in 40 CFR Part 52
          Environmental protection, Air pollution control, Incorporation by reference, Intergovernmental relations, Nitrogen dioxide, Particulate matter, Reporting and recordkeeping requirements, Sulfur oxides.
        
        
          Authority:
          42 U.S.C. 7401 et seq.
          
        
        
          Dated: February 10, 2021.
          Walter Mugdan,
          Acting Regional Administrator, Region 2.
        
        
        Part 52, chapter I, title 40 of the Code of Federal Regulations is proposed to be amended as follows:
        
          PART 52—APPROVAL AND PROMULGATION OF IMPLEMENTATION PLANS
        
        1. The authority citation for part 52 continues to read as follows:
        
          Authority:
          42 U.S.C. 7401 et seq.
          
        
        
          Subpart CCC—Virgin Islands
        
        2. In § 52.2781, paragraph (d)(5) is added to read as follows:
        
          § 52.2781 
          Visibility protection.
          
          (d) * * *

          (5) Emissions limitations, the owners/operators subject to this section shall not emit or cause to be emitted SO2, NOX, and PM in excess of the following limitations:
          
            Table 1 to Paragraph (d)(5)
            
              Facility
              BART unit
              BART controls/limits
              Control
              SO2
                (tons/year)
              
              NO2
                (tons/year)
              
              PM (tons/year)
              
            
            
              HOVENSA
               Boilers:
            
            
                
              1 (B-1151)
              
              330.1
              450.6
              40.6
            
            
                
              3 (B-1153)
              
              330.1
              450.6
              40.6
            
            
                
              4 (B-1154)
              
              322.5
              443.5
              39.7
            
            
                
              5 (B-1155)
              
              484.9
              676.9
              60.7
            
            
                
              6 (B-3301)
              
              330.8
              435.3
              40.6
            
            
                
              7 (B-3302)
              
              330.8
              435.3
              40.6
            
            
                
              8 (B-3303)
              
              640.1
              559.8
              78.6
            
            
                
              9 (B-3304)
              
              640.1
              559.8
              78.6
            
            
                
              Turbines:
            
            
                
              GT1 (G-1101E)
              
              135.5
              805.7
              12.2
            
            
                
              GT2 (G-1101F)
              
              135.5
              805.7
              12.2
            
            
                
              GT3 (G-1101G)
              
              135.5
              805.7
              12.2
            
            
                
              GT4 (G-3404)
              
              161.0
              809.5
              12.9
            
            
                
              GT5 (G-3405)
              
              161.0
              766.5
              12.9
            
            
                
              GT6 (G-3406)
              
              161.0
              766.5
              12.9
            
            
                
              GT7 (G-3407)
              
              161.0
              766.5
              12.9
            
            
                
              GT8 (G-3408)
              
              167.6
              1002.1
              15.1
            
            
                
              GT9 (G-3409)
              Steam Injection for NOX Control
              52.2
              150.2
              14.0
            
            
                
              Process Heaters:
            
            
                
              H-101
              
              155.5
              232.5
              19.3
            
            
                
              H-104
              
              115.5
              172.8
              17.2
            
            
                
              H-200
              
              8.1
              16.0
              1.2
            
            
                
              H-201
              
              8.2
              16.1
              1.2
            
            
                
              H-202
              
              26.6
              146.5
              4.0
            
            
                
              H-401A
              
              197.6
              279.1
              24.4
            
            
              
                
              H-401B
              
              197.6
              279.1
              24.4
            
            
                
              H-401C
              
              197.6
              279.1
              24.4
            
            
                
              H-1401A
              
              163.1
              388.7
              21.1
            
            
                
              H-1401B
              
              155.4
              370.2
              20.1
            
            
                
              H-1500
              
              13.0
              25.5
              2.0
            
            
                
              H-1501
              
              13.7
              26.8
              2.0
            
            
                
              H-160
              
              29.6
              163.0
              4.4
            
            
                
              H-600
              
              11.5
              22.5
              1.7
            
            
                
              H-601
              
              7.8
              15.2
              1.2
            
            
                
              H-602
              
              62.6
              344.4
              9.4
            
            
                
              H-603
              
              17.2
              33.7
              2.6
            
            
                
              H-604
              
              8.1
              15.9
              1.2
            
            
                
              H-605
              
              3.4
              6.6
              0.5
            
            
                
              H-606
              
              11.8
              23.1
              1.8
            
            
                
              H-800A
              
              9.4
              18.4
              1.4
            
            
                
              H-800B
              
              9.4
              18.4
              1.4
            
            
                
              H-801
              
              22.0
              121.1
              3.3
            
            
                
              H-2101
              
              116.4
              283.2
              15.1
            
            
                
              H-2102
              
              112.7
              274.1
              14.6
            
            
                
              H-2201A
              
              13.4
              26.3
              2.0
            
            
                
              H-2201B
              
              13.4
              26.3
              2.0
            
            
                
              H-2202
              
              26.1
              143.7
              3.9
            
            
                
              H-2400
              
              7.2
              14.2
              1.1
            
            
                
              H-2401
              
              24.1
              132.5
              3.6
            
            
                
              H-2501
              
              44.5
              244.5
              6.7
            
            
                
              H-4502
              
              32.5
              178.9
              4.9
            
            
                
              H-4503
              
              30.8
              169.6
              4.6
            
            
                
              H-4504
              
              27.6
              151.9
              4.1
            
            
                
              H-4505
              
              23.9
              131.3
              3.6
            
            
                
              H-3101A
              
              356.7
              507.1
              48.1
            
            
                
              H-3101B
              
              356.7
              507.1
              48.1
            
            
                
              H-4101A
              
              356.7
              507.1
              48.1
            
            
                
              H-4101B
              
              356.7
              507.1
              48.1
            
            
                
              H-4401
              
              29.4
              161.5
              4.4
            
            
                
              H-4402
              
              28.0
              153.8
              4.2
            
            
                
              H-4451
              
              83.4
              458.7
              12.5
            
            
                
              H-4452
              
              54.3
              298.6
              8.1
            
            
                
              H-4453
              
              54.3
              298.6
              8.1
            
            
                
              H-4454
              
              16.9
              33.1
              2.5
            
            
                
              H-4455
              
              30.3
              166.6
              4.5
            
            
                
              H-4201
              
              367.7
              448.1
              44.9
            
            
                
              H-4202
              
              355.7
              433.6
              43.4
            
            
                
              H-5401
              
              29.4
              161.5
              4.4
            
            
                
              H-5402
              
              28
              153.8
              4.2
            
            
                
              H-5451
              
              83.4
              458.7
              12.5
            
            
                
              H-5452
              
              54.3
              298.6
              8.1
            
            
                
              H-5453
              
              54.3
              298.6
              8.1
            
            
                
              H-5454
              
              16.9
              33.1
              2.5
            
            
                
              H-5455
              
              30.3
              166.6
              4.5
            
            
                
              H-4601A
              
              13.4
              26.3
              2
            
            
                
              H-4601B
              
              13.4
              26.3
              2
            
            
                
              H-4602
              
              26.1
              143.7
              3.9
            
            
                
              H-4301A
              
              14.6
              28.7
              2.2
            
            
                
              H-4301B
              
              14.6
              28.7
              2.2
            
            
                
              H-4302
              
              26.7
              147.1
              4
            
            
                
              H-5301A
              
              14.6
              28.7
              2.2
            
            
                
              H-5301B
              
              14.6
              28.7
              2.2
            
            
                
              H-5302
              
              26.7
              147.1
              4
            
            
                
              TGT unit No. 2 Beavo:
            
            
                
              H-4761 & T-4761
              
              2.0
              4.0
              1.0
            
            
                
              TGI units:
            
            
                
              H-1032
              
              1.6
              3.1
              0.2
            
            
                
              H-1042
              
              3.3
              6.5
              0.5
            
            
                
              H-4745
              
              900.0
              28.0
              3.0
            
            
              
                
              Compressors:
            
            
                
              C-200A
              Catalytic Converters for NOX and CO control
              0.0
              33.1
              0.2
            
            
                
              C-200B
              Catalytic Converters for NOX and CO control
              0.0
              33.1
              0.2
            
            
                
              C-200C
              Catalytic Converters for NOX and CO control
              0.0
              33.1
              0.2
            
            
                
              C-1500A
              
              0.0
              40.0
              0.1
            
            
                
              C-1500B
              
              0.0
              40.0
              0.1
            
            
                
              C-1500C
              
              0.0
              40.0
              0.1
            
            
                
              C-2400A
              Catalytic Converters for NOX and CO control
              0.0
              19.4
              0.3
            
            
                
              C-2400B
              Catalytic Converters for NOX and CO control
              0.0
              19.4
              0.3
            
            
                
              C-4601A
              
              0.0
              380.6
              0.9
            
            
                
              C-4601B
              
              0.0
              380.6
              0.9
            
            
                
              C-4601C
              
              0.0
              380.6
              0.9
            
            
                
              Flares:
            
            
                
              #2 Flare (H-1105)
              
              150.0
              237.0
              negligible
            
            
                
              #3 Flare (H-1104)
              
              150.0
              237.0
              negligible
            
            
                
              #5 Flare (H-3351)
              
              150.0
              237.0
              negligible
            
            
                
              #6 Flare (H-3352)
              
              150.0
              237.0
              negligible
            
            
                
              #7 Flare (H-3301)
              
              150.0
              237.0
              negligible
            
            
                
              Water Pumps:
            
            
                
              PD-1602
              
              1.9
              40.6
              2.9
            
            
                
              PD-1603
              
              1.9
              40.6
              2.9
            
            
                
              PD-1604
              
              1.9
              40.6
              2.9
            
            
                
              PD-1605
              
              1.9
              40.6
              2.9
            
            
                
              PD-1620
              
              1.3
              27.0
              1.9
            
          
        
      
      [FR Doc. 2021-03057 Filed 2-18-21; 8:45 am]
      BILLING CODE 6560-50-P
    
  